Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 6/30/2020, has been entered. 
Claims 1, 2, 6, 9-13, 15, 17, 21, 23, 24, 26, 27, 30, 33, 36, 38 and 39 are presented for examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  “server” should be changed to “serve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 36, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR-20170113764-A, Pub. 2017-10-13), hereafter referred to as Kim.

As to claim 1, Kim discloses a display substrate (fig 1, OLED display 1), 
wherein the display substrate is defined to be an array area (DA) and a peripheral area (PA) surrounding the array area (DA); 
the display substrate comprises a base substrate (fig 2, 110); 
the array area (DA) comprises a plurality of light emitting subunits (130); 
each of the plurality of light emitting subunits (130) comprises: 
a first electrode (135), a second electrode (131) and a light emitting layer (133) which are laminated on a surface of the base substrate (110); 

the first electrode (135) is farther away from the base substrate (110) than the light emitting layer (133); 
the first electrodes of the plurality of light emitting subunits are electrically connected with each other (common electrode 135; pages 4-5); 
the peripheral area comprises a connecting electrode (portion of 135 in the area PA and layer 150 are considered to be the connecting electrode), the connecting electrode (portion of 135 and layer 150) is on the surface of the base substrate (110) and at least partially surrounds the array area (DA); 
the connecting electrode is electrically connected with the first electrodes of the plurality of light emitting subunits (fig 2, layer of 135 in the area PA is formed integrally with layer 135 in DA); and 
the display substrate further comprises a light extraction layer (140) on a side of the first electrode (135 in area DA) and the connecting electrode (135 in area PA) away from the base substrate (110); and 
projections of the first electrodes (135 in DA) of the plurality of light emitting subunits (130) and a projection of the connecting electrode (135 in PA) on the base substrate (110) are within a projection of the light 

As to claim 2, Kim discloses the display substrate according to claim 1 (paragraphs above), 
wherein the connecting electrode (135 in PA and 150) comprises: 
a first conductive sublayer (150); and 
a second conductive sublayer (135 in PA), the second conductive sublayer (135) is on a side of the first conductive sublayer (150) away from the base substrate (110), is at least partially overlapped with the first conductive sublayer (150) in a direction perpendicular to the surface of the base substrate, and is electrically connected with the first conductive sublayer and the first electrode (150 and 135 are directly electrically connected),
the first conductive sublayer (150) is in direct contact with the second conductive sublayer (135), 
the first conductive sublayer (150) and the second electrode (131) are in a same conductive layer,3Attorney Docket No. BTGC-192-O1US comprise a same material, and are insulated from each other (page 5), and 


As to claim 9, Kim discloses the display substrate according to claim 1 (paragraphs above),
wherein the peripheral area further comprises a first dummy electrode (see annotated figure 2 below); 
the first dummy electrode is on the surface of the base substrate and at least partially surrounds the connecting electrode (see annotated figure 2 below); and
 the connecting electrode is between the first dummy electrode and the array area (see annotated figure 2 below).

    PNG
    media_image1.png
    516
    892
    media_image1.png
    Greyscale


As to claim 10, Kim discloses the display substrate according to claim 9 (paragraphs above), 
wherein a projection of the light extraction layer (140) on the base substrate (110) is at least partially overlapped with a projection of the first dummy electrode on the base substrate (see annotated fig 2 below).

    PNG
    media_image2.png
    485
    899
    media_image2.png
    Greyscale


As to claim 11, Kim discloses the display substrate according to claim 9 (paragraphs above),
wherein a projection of the light extraction layer on the base substrate is not overlapped with a projection of the first dummy electrode on the base substrate (see annotated figure 2 below).

    PNG
    media_image1.png
    516
    892
    media_image1.png
    Greyscale

As to claim 36, Kim discloses the display substrate according to claim 1 (paragraphs above),
wherein the second electrode is a reflecting electrode (page 4), and 
the base substrate is a silicon-base substrate, and the silicon-base substrate comprises a driving circuit configured to drive the plurality of light emitting subunits (page 3 and TFT1 driving subunits 130). 

As to claim 38, Kim discloses an electronic device (fig 1, device 1), comprising display substrate (fig 2, 110)
wherein the display substrate (110) is defined to be an array area (DA) and a peripheral area (PA) surrounding the array area;

the array area (DA) comprises a plurality of light emitting subunits (130); 
each of the plurality of light emitting subunits (130) comprises: 
a first electrode (135), a second electrode (131) and a light emitting layer (133) which are laminated on a surface of the base substrate (110); 
the light emitting layer (133) is between the first electrode (135) and the second electrode (131); 
the first electrode (135) is farther away from the base substrate (110) than the light emitting layer (133); 
the first electrodes of the plurality of light emitting subunits are electrically connected with each other (common electrode 135; pages 4-5); 
the peripheral area comprises a connecting electrode (portion of 135 in the area PA and layer 150 are considered to be the connecting electrode), the connecting electrode (portion of 135 and layer 150) is on the surface of the base substrate (110) and at least partially surrounds the array area (DA); 
the connecting electrode is electrically connected with the first electrodes of the plurality of light emitting subunits (fig 2, layer of 135 in the area PA is formed integrally with layer 135 in DA); and 

projections of the first electrodes (135 in DA) of the plurality of light emitting subunits (130) and a projection of the connecting electrode (135 in PA) on the base substrate (110) are within a projection of the light extraction layer (140) on the base substrate (110) in at least one direction parallel to the surface (top surface of substrate 110).

As to claim 39, Kim discloses a method of manufacturing a display substrate (fig 1-2, OLED 1, page 4), 
wherein the display substrate (1) is defined to be an array area (DA) and a peripheral area (PA) surrounding the array area (DA); the display substrate comprises a base substrate (110); and the method comprises: disposing a plurality of light emitting subunits (130) in the array area (DA) on a surface of the base substrate (110), wherein each of the plurality of light emitting subunits comprises: a first electrode (135), a second electrode (131) and a light emitting layer (133) which are laminated on the surface of the base9Attorney Docket No. BTGC-192-O1US substrate (110); the light emitting layer (133) is between the first electrode (135) and the second electrode (131); the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ohara (US Pub. No. 2016/0043340 A1), hereafter referred to as Ohara.

As to claim 6, Kim discloses the display substrate according to claim 2 (paragraphs above), 
wherein the first electrodes (135) of the plurality of light emitting subunits (130) are integrally connected and serve as at least a part of a first common electrode layer (135 in DA is integral with 135 in PA);
the second conductive sublayer and the first common electrode layer are integrally connected (135 in DA and PA are integrally connected). 
Kim does not explicitly disclose each of the second conductive sublayer and the first electrode comprises a first sublayer second sublayer which are laminated; 
the first sublayer comprises aluminum magnesium alloy; 
the second sublayer comprises indium zinc oxide; and
the second sublayer is on a side of the first sublayer away from the base substrate. 
Nonetheless, Ohara discloses wherein the upper electrode of a top emission display comprises a first sublayer and a second sublayer which are laminated; the first sublayer comprises aluminum magnesium alloy; the second sublayer comprises indium zinc oxide; and the second sublayer is on a side of the first sublayer away from the base substrate (fig 4, cathode electrode 32 and [0046]).


As to claim 15, Kim discloses the display substrate according to claim 2 (paragraphs above),  
wherein the peripheral area further comprises a second dummy electrode (fig 2, dummy electrode of 150 defined by 150h5); 
the second dummy electrode is on the surface of the base substrate and at least partially surrounds the array area (150h5 is in PA surrounding DA); and 
the second dummy electrode (150h5) is between the connecting electrode (135 in PA) and the array area (DA),
the first electrode (135) of the light emitting subunit (130) adjacent to the second dummy electrode (150h5) extend to be at least partially overlapped with the second dummy electrode in the direction perpendicular to the surface of the base substrate (110); and 

Kim does not disclose wherein the light emitting layer extend to be at least partially overlapped with the second dummy electrode in the direction perpendicular to the surface of the base substrate.
Nonetheless, Ohara discloses wherein a light emitting layer extends to the across of a display (fig 4, layer 30). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to extend the light emitting layer of Kim to the periphery of the display as taught by Ohara since this will allow for simplification of the manufacture of the display. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kubota (US Pub. No. 2008/0191603 A1), hereafter referred to as Kubota.

As to claim 12, Kim discloses the display substrate according to claim 1 (paragraphs above),  

the first insulating layer (118) is on a side of the second electrode (131) away from the first electrode (135) and comprises a first via hole and a second via hole (fig 2, holes filled with conductors 126S and 126D); 
the intermediate conductive layer (126D) is on a side of the first insulating layer (118) away from the second electrode (131) and comprises a first conductive part (126D) and a second conductive part (126S); and 
the second electrode (131) is electrically connected with the first conductive part (126D) through the first via hole (hole in 118). 
Kim does not disclose the first electrode is electrically connected with the second conductive part through the connecting electrode and the second via hole.
Nonetheless, Kubota discloses wherein a first electrode (fig 4, 72) is electrically connected with a second conductive part (140) through a connecting electrode (150b) through the connecting electrode (auxiliary electrode 150) and a second via hole (via in 34; [0040]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the first electrode of Kim as taught by Kubota such that the power supply line of Kubota is 

As to claim 13, Kim in view of Kubota disclose the display substrate according to claim 12 (paragraphs above).  
Kim further discloses wherein the base substrate comprises a first circuit and a second circuit (fig 2, TFT1 and TFT2); 
the display substrate further comprises a second insulating layer (115) on a side of the intermediate conductive layer (126) away from the second electrode (131); 
the second insulating layer (115) is between the intermediate conductive layer (126) and the base substrate (110); 
the second insulating layer (115) comprises a third via hole and a fourth via hole (holes filled with 126); the second electrode is electrically connected with the first circuit of the base substrate through the first via hole, the first conductive part and the third via hole (electrode 131 connected through vias in 118 and 115 with conductive 126). 
Kim does not disclose the first electrode is electrically connected with the second circuit of the base substrate through the connecting electrode, 
the first via hole, the second via hole, the third via hole and the fourth via hole are filled with a conductive material.  
Nonetheless, Kubota further discloses wherein the power supply is further connected to the circuit (fig 2). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the first electrode of Kim as taught by Kubota such that the power supply line of Kubota is present at the bottom of the opening of Kim so that a power supply can be provided to provide ground level contact to the common electrode of the array of display elements (Kubota, [0040]).  

Claims 17, 21, 23, 24, 26, 27, 30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ohara and further in view of Lee et al. (US Pub. No. 2019/0164487 A1), hereafter referred to as Lee.

As to claim 17, Kim in view of Ohara disclose the display substrate according to claim 15 (paragraphs above).
Kim in view of Ohara do not disclose a sensor electrode. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange the intermediate, dummy and light emission layers of Kim in view of Ohara in relative to the sensor electrode of Lee since this will allow for measurements of the resistance of the conductive layer and provide compensation thereof. 

As to claim 21, Kim in view of Ohara and Lee disclose the display substrate according to claim 17 (paragraphs above).
Kim further discloses wherein the peripheral area further comprises a third dummy electrode (portion of 150 between the openings 150h5); the third dummy electrode is on the surface of the base substrate (110) and at least partially surrounds the array area (DA); and the first electrode (135) and the light emitting layer (30 of Ohara) of the light emitting subunit adjacent to the second dummy electrode extend to completely cover the third dummy electrode in the direction perpendicular to the surface of the base substrate (110).


As to claim 23, Kim in view of Ohara and Lee disclose the display substrate according to claim 21 (paragraphs above).
Kim further discloses a pixel define layer (119), wherein the pixel define layer is at least one of following positions: between the second electrodes of adjacent light emitting subunits; between the connecting electrode and the first dummy electrode; between the connecting electrode and the second dummy electrode; between the second dummy electrode and the sensor electrode; between the sensor electrode and the third dummy electrode; between the third dummy electrode and the second electrode of the light emitting subunit adjacent to the third dummy electrode; and between the second dummy electrode and the light emitting layer of the light emitting subunit adjacent to the second dummy electrode (layer 119; page 4-6).

As to claim 24, Kim in view of Ohara and Lee disclose the display substrate according to claim 21 (paragraphs above).


As to claim 26, Kim in view of Ohara and Lee disclose the display substrate according to claim 26 (paragraphs above).
Kim further discloses wherein the display substrate further comprises a first encapsulation layer (fig 5, layer 260) on a side of the light extraction layer (240) away from the base substrate (210).

As to claim 27, Kim in view of Ohara and Lee disclose the display substrate according to claim 26 (paragraphs above).
Ohara further discloses wherein the display substrate further comprises a color filter layer (fig 3, layer 41), the color filter layer (41) is on a side of the first encapsulation layer (35) away from the base substrate 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the color filter of Ohara in the display and peripheral portions of Kim since this will allow for filtering the display to emit color in specific sub-pixel portions of the pixel while also filtering all of the light emission from the peripheral region. 7Attorney Docket No. BTGC-192-O1US

As to claim 30, Kim in view of Ohara and Lee disclose the display substrate according to claim 27 (paragraphs above).
Kim further discloses wherein the display substrate further comprises a second encapsulation layer (layer 265), the second encapsulation layer (265) is on a side of the color filter layer (layer 41 of Ohara wherein it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the organic portion 263 of Kim from an organic color filter described by Ohara since this will help make the 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the color filter layer of Ohara on the first encapsulation layer of Kim since this will allow for filtering the display to emit color in specific sub-pixel portions of the pixel.

As to claim 33, Kim in view of Ohara and Lee disclose the display substrate according to claim 30 (paragraphs above).
Ohara further comprises a cover plate, wherein the cover plate is on a side of the second encapsulation layer of the display substrate away from the base substrate, the projection of the second encapsulation layer on the base substrate is within a projection of the cover plate of the base substrate, and the area of the projection of the second encapsulation layer 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the second encapsulation of Ohara on the display of Kim since this will help prevent scratches from forming on the display.
 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (US Pub. No. 2018/0166525 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/8/2022